DECISION OF DISMISSAL
This matter is before the court on Plaintiff's letter dated June 22, 2008, stating that he is "financially unable to pursue the appeal process." Plaintiff's letter states that "[f]or that reason, I have decided that I will abide by whatever judgment the Court deems appropriate in those cases."
Plaintiff submitted no evidence in support of his appeal. Without sworn testimony or admitted evidence, the court cannot make a well-reasoned decision in this matter.
Because Plaintiff states that he no longer wishes to pursue his appeal, the court grants his request to dismiss. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this _____ day of July 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jill A. Tanner on July 3, 2008.The Court filed and entered this document on July 3, 2008. *Page 1